FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                 
                Plaintiff-Appellee,              No. 05-50150
               v.                                 D.C. No.
MYKOLA IHNATENKO,                               CR-01-01652-JM
             Defendant-Appellant.
                                          

UNITED STATES OF AMERICA,                       No. 05-50197
                Plaintiff-Appellee,
               v.                                 D.C. No.
                                                CR-01-01652-JM
MYKHAILO YURCHENKO,
                                                   OPINION
             Defendant-Appellant.
                                          
        Appeals from the United States District Court
           for the Southern District of California
         Jeffrey T. Miller, District Judge, Presiding

                   Submitted* March 30, 2007

                      Filed March 30, 2007

    Before: A. Wallace Tashima, Raymond C. Fisher, and
             Richard C. Tallman, Circuit Judges.




  *This panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

                                3707
                  UNITED STATES v. IHNATENKO                 3709


                          COUNSEL

Gerald Singleton, San Diego, California; Mary F. Prevost,
San Diego, California, for the appellants.

Mark R. Rehe, Assistant United States Attorney, San Diego,
California, for the appellee.


                           OPINION

TALLMAN, Circuit Judge:

   Mykola Ihnatenko and Mykhailo Yurchenko appeal their
convictions for conspiracy to possess cocaine aboard a vessel
subject to the jurisdiction of the United States in violation of
46 U.S.C. app. § 1903(a) and (j) and possession of cocaine
with intent to distribute aboard a vessel subject to the jurisdic-
tion of the United States in violation of 46 U.S.C. app.
§ 1903(a), (c)(1)(C), and (f). Ihnatenko, the vessel engineer in
charge of fuel systems and refrigeration, and Yurchenko, the
third mate machinist aboard the smuggling vessel, were co-
defendants tried separately from the defendants whose con-
victions we upheld in United States v. Zakharov, 468 F.3d
1171 (9th Cir. 2006), and United States v. Savchenko, No. 04-
3710                   UNITED STATES v. IHNATENKO
50045, 2006 WL 3825385 (9th Cir. Dec. 26, 2006) (unpub-
lished disposition). We have jurisdiction to review appellants’
convictions pursuant to 28 U.S.C. § 1291, and we affirm.

                                        I

   Our opinion in Zakharov recounts the facts in this case,
beginning with the April 2001 seizure in international waters
off the coast of Mexico of over ten tons of cocaine aboard the
F/V Svesda Maru, a fishing vessel registered in Belize. See
468 F.3d at 1174-75. We will not reiterate them here.

  Ihnatenko and Yurchenko were tried with six co-defendants
before the Honorable Jeffrey T. Miller of the United States
District Court for the Southern District of California. On
March 24, 2004, after a twenty-four-day jury trial, appellants
were found guilty on both counts.1

                                       II

   Appellants contend that the government violated 18 U.S.C.
§ 201(c)(2)2 in providing compensation in exchange for the
  1
    The jury hung with respect to the counts against the remaining six
defendants, and the district court declared a mistrial. In July 2004, the
government retried its case against five of the six defendants. All five
defendants were subsequently acquitted.
  2
    The federal anti-gratuity statute provides that whoever
      directly or indirectly, gives, offers, or promises anything of value
      to any person, for or because of the testimony under oath or affir-
      mation given or to be given by such person as a witness upon a
      trial, hearing, or other proceeding, before any court, . . . autho-
      rized by the laws of the United States to hear evidence or take
      testimony, . . . shall be fined under this title or imprisoned for not
      more than two years, or both.
18 U.S.C. § 201(c)(2).
                    UNITED STATES v. IHNATENKO                    3711
cooperation of a witness, Rene Franco-Zapata (“Franco”).
The district court rejected this argument. We affirm.3

   Franco received three types of benefits in exchange for his
agreement to testify on behalf of the government. These bene-
fits include: (1) cash payments to housing providers and to
him and his family in excess of $200,000 over a fifteen-month
period; (2) promises not to prosecute him or his daughter for
any drug crimes; and (3) provision of resident alien cards
allowing Franco and his family to live and work in this coun-
try. We have previously held that § 201(c)(2) does not pro-
hibit the government from providing immigration benefits or
immunity from prosecution to a cooperating witness. See
United States v. Feng, 277 F.3d 1151, 1154 (9th Cir. 2002)
(immigration benefits); United States v. Smith, 196 F.3d 1034,
1038-40 (9th Cir. 1999) (immunity); see also United States v.
Mattarolo, 209 F.3d 1153, 1160 (9th Cir. 2000) (leniency).

  [1] Thus, the only issue we must decide is whether the gov-
ernment’s provision of cash benefits or government-paid
housing to a cooperating witness violates § 201(c)(2) and
warrants a new trial. Appellants face a high hurdle in pressing
an argument that has been rejected by every other circuit to
have considered it. See United States v. Mojica-Baez, 229
F.3d 292, 301-02 (1st Cir. 2000); United States v. Febus, 218
F.3d 784, 796 (7th Cir. 2000); United States v. Harris, 210
F.3d 165, 167 (3d Cir. 2000); United States v. Anty, 203 F.3d
305, 311 (4th Cir. 2000); United States v. Barnett, 197 F.3d
138, 144-45 (5th Cir. 1999); United States v. Albanese, 195
F.3d 389, 394-95 (8th Cir. 1999); United States v. Harris, 193
F.3d 957, 958 (8th Cir. 1999).

   [2] Paid informants play a vital role in the government’s
infiltration and prosecution of major organized crime and
drug syndicates like this one. We have recognized that
  3
   We affirm the district court’s ruling on other issues in a memorandum
disposition filed separately.
3712              UNITED STATES v. IHNATENKO
    our criminal justice system could not adequately
    function without information provided by informants
    and without their sworn testimony in certain cases.
    . . . [I]t is a well-known phenomen[on] that the
    higher-ups in criminal enterprises attempt to insulate
    themselves from detection and exposure by having
    their unlawful schemes carried out by others. With-
    out informants, law enforcement authorities would
    be unable to penetrate and destroy organized crime
    syndicates, drug trafficking cartels, bank frauds, tele-
    phone solicitation scams, public corruption, terrorist
    gangs, money launderers, espionage rings, and the
    likes. In the words of Judge Learned Hand, “Courts
    have countenanced the use of informers from time
    immemorial; in cases of conspiracy, or in other cases
    when the crime consists of preparing for another
    crime, it is usually necessary to rely upon them or
    upon accomplices because the criminals will almost
    certainly proceed covertly.”

United States v. Bernal-Obeso, 989 F.2d 331, 334-35 (9th Cir.
1993) (quoting United States v. Dennis, 183 F.2d 201, 224 (2d
Cir. 1950)); see also On Lee v. United States, 343 U.S. 747,
756 (1952) (“Certainly no one would foreclose the turning of
state’s evidence by denizens of the underworld.”). Recogniz-
ing the important contribution of cooperating witnesses and
informants in our criminal justice system—and the substantial
danger that such persons face from retaliation—Congress
authorized in the Witness Security Reform Act multiple forms
of government assistance, including relocation, housing, and
payment to meet basic living expenses. See 18 U.S.C.
§ 3521(b)(1). Such compensation is necessary to assure the
safety of those who turn against their former compatriots in
the underworld.

   [3] We today join our sister circuits and hold that 18 U.S.C.
§ 201(c)(2) does not prohibit the government from paying
fees, housing, expenses, and cash rewards to any cooperating
                  UNITED STATES v. IHNATENKO                3713
witness, so long as the payment does not recompense any cor-
ruption of the truth of testimony. See Smith, 196 F.3d at 1039
n.5 (noting that “18 U.S.C. § 201(c)(2) might apply to a way-
ward prosecutor who bribes a witness to lie on the stand”). In
reaching this conclusion we stress, as did the Third and
Fourth Circuits, that “ ‘a defendant’s right to be apprised of
the government’s compensation arrangement with the wit-
ness, and to inquire about it on cross-examination, must be
vigorously protected.’ ” Harris, 210 F.3d at 167 (quoting
Anty, 203 F.3d at 312 (internal citations omitted)). The district
court did so here, and Franco was exhaustively cross-
examined on these benefits by eight defense lawyers in their
efforts to discredit him.

   [4] In addition, we note that, even if appellants had proven
a violation of § 201(c)(2), they would not be entitled to a new
trial under that statute. Smith, 196 F.3d at 1040 (recognizing
that the only remedy authorized by § 201(c)(2) is criminal
prosecution of the prosecutor, leading to imprisonment or
fine). It is not a rule of exclusion that may be invoked by
defendants to thwart their criminal prosecutions. Id.

  AFFIRMED.